      Case 2:19-cv-05522-MTL Document 23 Filed 11/19/20 Page 1 of 11



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Lisa Beth Caggiano,                              No. CV-19-05522-PHX-MTL
10                  Plaintiff,                         ORDER
11    v.
12    Commissioner of Social Security
      Administration,
13
                    Defendant.
14
15          At issue is the denial of Plaintiff Lisa Beth Caggiano’s Application for Disability
16   Insurance benefits by the Social Security Administration under the Social Security Act.

17   Plaintiff filed a Complaint (Doc. 1) with this Court seeking judicial review of that denial,
18   and the Court now addresses Plaintiff’s Opening Brief (Doc. 18, Pl. Br.), Defendant Social

19   Security Administration Commissioner’s Response Brief and Motion to Remand (Doc. 21,

20   Def. Br.), and Plaintiff’s Reply to Defendant’s Answering Brief and Motion to Remand
21   (Doc. 22, Reply). The Court has reviewed the briefs and Administrative Record (Doc. 11,
22   R.) and now reverses and remands the Administrative Law Judge’s (“ALJ”) decision.

23   I.     BACKGROUND

24          In April 2016, Plaintiff applied for disability insurance benefits, for a period of

25   disability beginning on December 31, 2014, an amended onset date. (R. at 22, 40, 157–63.)

26   The Commissioner denied her application initially and on reconsideration. (Id. at 57–68,
27   70–83.) Plaintiff appeared before the ALJ for a hearing regarding her claim on May 23,
28   2018. (Id. at 36–54.) In a decision dated September 26, 2018, the ALJ found that Plaintiff
      Case 2:19-cv-05522-MTL Document 23 Filed 11/19/20 Page 2 of 11



 1   was not disabled. (Id. at 19–30.) The Appeals Council subsequently denied review, making
 2   the ALJ’s decision the final decision of the Commissioner. (Id. at 1–6.) Plaintiff now seeks
 3   judicial review of the Commissioner’s decision pursuant to 42 U.S.C. § 405(g).
 4          The pertinent medical evidence will be discussed in addressing the issues raised by
 5   Plaintiff. Upon considering the medical records and opinions, the ALJ evaluated Plaintiff’s
 6   disability based on the following severe impairments: migraines; neurogenic pain; and
 7   central pain syndrome. (R. at 24.) The ALJ found that Plaintiff does not have an impairment
 8   that meets or medically equals the severity of one of the listed impairments set out at
 9   20 C.F.R., Part 404, Subpart P, Appendix 1. (Id. at 25.) The ALJ then concluded that
10   Plaintiff had the residual functional capacity (“RFC”):
11                 to perform light work as defined in 20 C.F.R. § 404.1567(b)
                   except with the following additional limitations: [Plaintiff] is
12                 limited to areas with moderate noise. She should avoid hazards
                   such as moving machinery and unprotected heights. [Plaintiff]
13                 can occasionally climb ramps and stairs; but, no ladders, ropes
                   and scaffolds. [Plaintiff] can frequently climb, balance, stoop,
14                 kneel, crouch and crawl. Due to pain, [she] is limited to simple
                   work, which is defined as work with a reasoning level of 3 or
15                 below.
16
     (Id. at 25.) Based on Plaintiff’s RFC, the ALJ determined that Plaintiff was able to perform
17
     past relevant work as a waitress. (Id. at 28.) Accordingly, the ALJ found that Plaintiff was
18
     not disabled during the relevant period. (Id. at 30.)
19
     II.    LEGAL STANDARD
20
            In determining whether to reverse an ALJ’s decision, the district court reviews only
21
     those issues raised by the party challenging the decision. See Lewis v. Apfel, 236 F.3d 503,
22
     517 n.13 (9th Cir. 2001). The Court may set aside the Commissioner’s disability
23
     determination only if it is not supported by substantial evidence or is based on legal error.
24
     Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007). Substantial evidence is more than a
25
     scintilla, but less than a preponderance; it is relevant evidence that a reasonable person
26
     might accept as adequate to support a conclusion considering the record as a whole. Id. To
27
     determine whether substantial evidence supports a decision, the Court must consider the
28
     record as a whole and may not affirm simply by isolating a “specific quantum of supporting

                                                  -2-
      Case 2:19-cv-05522-MTL Document 23 Filed 11/19/20 Page 3 of 11



 1   evidence.” Id. Generally, “[w]here the evidence is susceptible to more than one rational
 2   interpretation, one of which supports the ALJ’s decision, the ALJ’s conclusion must be
 3   upheld.” Thomas v. Barnhart, 278 F.3d 947, 954 (9th Cir. 2002) (citations omitted).
 4          To determine whether a claimant is disabled, the ALJ follows a five-step process.
 5   20 C.F.R. § 404.1520(a). The claimant bears the burden of proof on the first four steps, but
 6   the burden shifts to the Commissioner at step five. Tackett v. Apfel, 180 F.3d 1094, 1098
 7   (9th Cir. 1999). At the first step, the ALJ determines whether the claimant is presently
 8   engaging in substantial gainful activity. 20 C.F.R. § 404.1520(a)(4)(i). If so, the claimant
 9   is not disabled, and the inquiry ends. Id. At step two, the ALJ determines whether the
10   claimant has a “severe” medically determinable physical or mental impairment.
11   Id. § 404.1520(a)(4)(ii). If not, the claimant is not disabled, and the inquiry ends. Id. At
12   step three, the ALJ considers whether the claimant’s impairment or combination of
13   impairments meets or medically equals an impairment listed in Appendix 1 to Subpart P
14   of 20 C.F.R. Part 404. Id. § 404.1520(a)(4)(iii). If so, the claimant is automatically found
15   to be disabled. If not, the ALJ proceeds to step four. Id. At step four, the ALJ assesses the
16   claimant’s RFC and determines whether the claimant is still capable of performing past
17   relevant work. Id. § 404.1520(a)(4)(iv). If so, the claimant is not disabled, and the inquiry
18   ends. Id. If not, the ALJ proceeds to the fifth and final step, where the ALJ determines
19   whether the claimant can perform any other work in the national economy based on the
20   claimant’s RFC, age, education, and work experience. Id. § 404.1520(a)(4)(v). If so, the
21   claimant is not disabled. Id. If not, the claimant is disabled. Id.
22   III.   DISCUSSION
23          Plaintiff raises two arguments. First, Plaintiff argues the ALJ erred by rejecting her
24   symptom testimony. (Pl. Br. at 15.) Second, Plaintiff argues the ALJ incorrectly evaluated
25   the medical opinion of Scot Fechtel, M.D. (Id. at 25.) Plaintiff contends that, considering
26   these errors, the Court should apply the “credit-as-true” rule and remand for an award of
27   benefits. (Id. at 25, 27–28.) Plaintiff further requests that the Court amend her disability
28   onset date from December 31, 2014 to January 16, 2014. (Id. at 2–3.) Defendant concedes


                                                   -3-
      Case 2:19-cv-05522-MTL Document 23 Filed 11/19/20 Page 4 of 11



 1   that the ALJ incorrectly evaluated Dr. Fechtel’s medical opinion but requests the Court
 2   remand for further administrative proceedings. (Def. Br. at 7.) For the following reasons,
 3   the Court reverses and remands for a new disability determination.
 4          A.     Plaintiff’s Symptom Testimony
 5          Plaintiff contends the ALJ erred by rejecting her symptom testimony. (Pl. Br. at 15.)
 6   The ALJ performs a two-step analysis to evaluate a claimant’s testimony regarding pain
 7   and symptoms. Garrison v. Colvin, 759 F.3d 995, 1014 (9th Cir. 2014). First, the ALJ
 8   evaluates whether the claimant has presented objective medical evidence of an impairment
 9   “which could reasonably be expected to produce the pain or symptoms alleged.”
10   Lingenfelter v. Astrue, 504 F.3d 1028, 1035–36 (9th Cir. 2007) (quoting Bunnell v.
11   Sullivan, 947 F.2d 341, 344 (9th Cir. 1991)). If the claimant satisfies step one, and there is
12   no evidence of malingering, an ALJ may only discount a claimant’s allegations for reasons
13   that are “specific, clear and convincing.” Molina v. Astrue, 674 F.3d 1104, 1112 (9th Cir.
14   2012). This standard is the most demanding in Social Security cases. Garrison, 759 F.3d
15   at 1014–15.
16          Here, the ALJ considered Plaintiff’s testimony that “she is unable to work because
17   of her migraine headaches,” “she has migraines 2–3 times a week, lasting for
18   approximately 2 days each time,” “her symptoms include[] extreme sensitivity to light and
19   sound,” and “for the last few years, she has not responded to medications” or other therapy.
20   (R. at 26.) The ALJ further considered Plaintiff’s statements that she “is now dizzy,
21   exhausted and has muscle spasms,” her daily activities include “taking care of her
22   cats . . . and laying on the couch watching television,” and her husband does “all the chores
23   and shopping.” (Id.) The ALJ found that Plaintiff’s medically determinable impairments
24   could reasonably be expected to cause her alleged symptoms. (R. at 26.) Plaintiff, therefore,
25   satisfied the first step of the analysis. At step two, however, the ALJ found that Plaintiff’s
26   “statements concerning the intensity, persistence, and limiting effects of these symptoms
27   [were] not consistent with the medical evidence and other evidence in the record.” (Id.) To
28   support this finding, the ALJ noted: (1) diagnostic imaging did not support the severity of


                                                 -4-
         Case 2:19-cv-05522-MTL Document 23 Filed 11/19/20 Page 5 of 11



 1   Plaintiff’s allegations and a physical examination in December 2014 “revealed relatively
 2   normal findings;” (2) the “objective findings ha[d] not changed” despite Plaintiff’s
 3   complaints of increased pain; (3) Plaintiff took a five-day trip to Ohio; (4) Plaintiff made
 4   “inconsistent statements” throughout the disability process; and (5) Plaintiff’s course of
 5   treatment was “conservative” and “not consistent.” (R. at 26–27.)
 6           First, the ALJ’s assertion that “diagnostic tests and studies do not support the
 7   claimant’s allegations” is premised on a September 2015 medical record, which provides
 8   that a “[n]eedle EMG of selected muscles of the left lower extremity did not reveal any
 9   evidence of radiculopathy, myopathy, myotonia, or denervation.” (R. at 26, 524.) The ALJ
10   further relied on a physical exam from December 2014, which “revealed relatively normal
11   findings.”1 (R. at 27.) The ALJ explained that those records were “[c]ontrary to [Plaintiff’s]
12   testimony of significant pain.” (Id. at 26.) Plaintiff argues that the ALJ erred by failing to
13   specify the inconsistency between the medical evidence and Plaintiff’s reported symptoms.
14   (Pl. Br. at 16–17.) Under Ninth Circuit law, “the ALJ must specifically identify the
15   testimony she or he finds not to be credible and must explain what evidence undermines
16   the testimony.” Holohan v. Massanari, 246 F.3d 1195, 1208 (9th Cir. 2001). Here, the ALJ
17   merely quoted isolated medical records and made no effort to explain how that evidence
18   undermined Plaintiff’s statements.
19           Second, the ALJ discredited Plaintiff’s subjective testimony because the “objective
20   findings ha[d] not changed” despite her complaints of increased pain. (R. at 27.) The ALJ
21   did not cite to any portion of the record to support this assertion. Plaintiff argues the ALJ
22   “demanded evidence that is not required when attempting to discount the severity of [her]
23   symptoms.” (Pl. Br. at 18.) Under Ninth Circuit law, “general findings are an insufficient
24   basis to support an adverse credibility determination.” Holohan, 246 F.3d at 1208. And
25   because “migraine headaches cannot be detected by imaging techniques, laboratory tests,
26   or physical examination,” the fact the objective findings had not changed does not
27
     1
      The Court notes that, as support, the ALJ cited to a state agency’s disability determination
28   explanation, rather than the medical record pertaining to the December 2014 examination.
     (Compare R. at 27, 63, with R. at 473.)

                                                 -5-
      Case 2:19-cv-05522-MTL Document 23 Filed 11/19/20 Page 6 of 11



 1   necessarily undermine Plaintiff’s credibility. Nelson v. Comm’r of Soc. Sec. Admin., 2020
 2   WL 859190, *5 (D. Ariz. Feb. 21, 2020) (internal quotations and alterations omitted).
 3          Third, the ALJ found inconsistencies in Plaintiff’s symptom testimony because she
 4   said “she was in extreme pain with a lack of concentration and focus in 2014” yet “she also
 5   went to visit her grandmother in Ohio, for five days, and the trip went well.” (R. at 27.) As
 6   Plaintiff correctly notes, the Ninth Circuit has repeatedly rejected reliance on a claimant’s
 7   ability to travel as a legitimate basis to reject symptom testimony. See e.g., Reddick v.
 8   Chater, 157 F.3d 715, 721–22 (9th Cir. 1998) (concluding the ALJ provided unsatisfactory
 9   reasons for discounting a plaintiff’s credibility, including the plaintiff’s ability to take
10   weekend trips); Howard v. Heckler, 782 F.2d 1484, 1488 (9th Cir. 1986) (“[T]o find [a
11   plaintiff’s] claim of disability gainsaid by [her] capacity to engage in periodic restricted
12   travel . . . trivializes the importance that we consistently have ascribed to pain testimony.”).
13   The Ninth Circuit has further “recognized that disability claimants should not be penalized
14   for attempting to lead normal lives in the face of their limitations.” Reddick, 157 F.3d at
15   722. And the Court will not do so here.
16          Fourth, the ALJ found that Plaintiff made inconsistent statements throughout the
17   disability process. (R. at 27.) Specifically, the ALJ noted that Plaintiff “testified she
18   stopped leaving the house after she got sick” but then “attended family functions such as
19   Thanksgiving with extended family.” (Id. at 27.) A claimant, however, need not “vegetate
20   in a dark room excluded from all forms of human and social activity” to qualify for
21   disability benefits. Cooper v. Brown, 815 F.2d 557, 561 (9th Cir. 1987). And a careful
22   examination of the record reveals that Plaintiff testified as follows:
23                 I stopped leaving the house very shortly after I got sick in the
24                 very beginning. There were . . . some instances I left the house,
                   Thanksgiving, my husband had extended family and his mom
25                 had gotten cancer again and so I tried to attend some of those
26                 family functions but then I stopped because we would always
                   have to leave early because I wasn’t feeling well and I couldn’t
27                 keep up.
28   (R. at 47.) The ALJ’s literalist interpretation that Plaintiff never left the house is therefore


                                                  -6-
      Case 2:19-cv-05522-MTL Document 23 Filed 11/19/20 Page 7 of 11



 1   undermined by her testimony that there were “some instances” when she left home.
 2          The ALJ further explained that Plaintiff said “her husband did all the chores and
 3   shopping,” yet the record indicated things were “stable” when her husband went on
 4   vacation, which “suggests [Plaintiff] was caring for herself.” (R. at 27.) But the ALJ’s
 5   conclusion ignores critical portions of Plaintiff’s testimony. When her husband went on
 6   vacation, Plaintiff explained that her “neighbors and friends . . . checked in on [her]” and
 7   “would pick up any supplies [she] needed for [her] cats.” (R. at 50.) Plaintiff further
 8   explained that she “basically just [ate] things like apples and carrots” because she didn’t
 9   have the “energy or strength and [was] too shaky to stand or chop food.” (Id.) Thus,
10   contrary to the ALJ’s conclusion, the record does not suggest that Plaintiff cared for herself
11   while her husband traveled.
12          The ALJ also noted that, during the administrative hearing, Plaintiff “was very
13   precise . . . about the dates of her treatments and answered all questions in great detail.”
14   (R. at 27.) But the ALJ made no effort to explain how those observations undermined
15   Plaintiff’s credibility or testimony. See Holohan, 246 F.3d at 1208.
16          In addition, the ALJ also emphasized that Plaintiff remained active by hiking
17   regularly and walking on the treadmill. (R. at 27.) The ALJ, again, made no effort to explain
18   the inconsistency between Plaintiff’s testimony and her exercise. See Holohan, 246 F.3d
19   at 1208. Moreover, the Ninth Circuit has “warned that ALJs must be especially cautious in
20   concluding that daily activities are inconsistent with testimony about pain . . . .” Garrison,
21   759 F.3d at 1016. When “a claimant is able to spend a substantial part of [her] day engaged
22   in pursuits involving the performance of physical functions that are transferable to a work
23   setting, a specific finding as to this fact may be sufficient to discredit an allegation of
24   disabling excess pain.” Fair v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989). Here, the ALJ
25   failed to make specific findings relating Plaintiff exercising to a work setting.
26          Last, the ALJ rejected Plaintiff’s symptom testimony because her course of
27   treatment “was inconsistent” and “conservative.” (R. at 27.) The ALJ did not cite to any
28   portion of the record to support that assertion. An examination of the record reveals that


                                                 -7-
      Case 2:19-cv-05522-MTL Document 23 Filed 11/19/20 Page 8 of 11



 1   Plaintiff’s treatment included 12 electroconvulsive therapy sessions, multiple nerve blocks,
 2   narcotic pain medication, intravenous infusions, and trigger point injections. (R. at 479–
 3   80, 485, 491–95, 501–02.) The Ninth Circuit requires that “[a]ny evaluation of the
 4   aggressiveness of a treatment regimen [] take into account the condition being treated.”
 5   Revels v. Berryhill, 874 F.3d 648, 667 (9th Cir. 2017). The ALJ made no effort to identify
 6   the treatment deemed inconsistent or conservative, let alone explain why she found that
 7   treatment to be conservative for migraines, neurogenic pain, or central pain syndrome.
 8          Accordingly, the Court finds the ALJ provided unsatisfactory reasons for
 9   discounting Plaintiff’s credibility. Because the ALJ’s credibility finding is not supported
10   by specific, clear and convincing reasons supported by substantial evidence, the Court
11   concludes the ALJ’s credibility determination was erroneous.
12          B.     Dr. Fechtel’s Medical Opinion
13          Plaintiff argues the ALJ erred by rejecting Dr. Fechtel’s opinion evidence. (Pl. Br.
14   at 25–28.) Defendant concedes that remand on this basis is appropriate. (Def. Br. at 7.) An
15   ALJ must consider all medical opinions when assessing a claimant’s RFC. “[S]pecial
16   weight” is generally accorded to opinions of the claimant’s treating physician. Black &
17   Decker Disability Plan v. Nord, 538 U.S. 822, 825 (2003). But, if a treating physician’s
18   opinion is not “well-supported by medically acceptable clinical and laboratory diagnostic
19   techniques” or is “inconsistent with the other substantial evidence in [the] case record,” the
20   ALJ need not give it controlling weight. 20 C.F.R. § 404.1527(c)(2). If a treating
21   physician’s opinion is not given controlling weight, the ALJ must consider the factors listed
22   in 20 C.F.R. § 404.1527(c) in assigning its relative weight.
23          Here, the ALJ gave “no weight” to the medical opinion of Dr. Fechtel, Plaintiff’s
24   treating physician. (R. at 27.) As support, the ALJ explained that “the medical source
25   statements are dated after the date last insured of December 31, 2014,” and the records “did
26   not substantiate the existence of a disabling impairment on or prior to the date last insured.”
27   (R. at 27.) Contrary to the ALJ’s reasoning, the Ninth Circuit has “specifically held that
28   ‘medical evaluations made after the expiration of claimant’s insured status are relevant to


                                                  -8-
      Case 2:19-cv-05522-MTL Document 23 Filed 11/19/20 Page 9 of 11



 1   an evaluation of the preexpiration condition.’” Lester v. Chater, 81 F.3d 821, 832 (9th Cir.
 2   1995) (quoting Smith v. Bowen, 849 F.2d 1222, 1225 (9th Cir. 1988)). The Court therefore
 3   finds the ALJ failed to provide “specific and legitimate reasons supported by substantial
 4   evidence in the record” when affording Dr. Fechtel’s medical opinion no weight. Reddick,
 5   157 F.3d at 725.
 6          C.     Scope of Remand
 7          The Court will now address the scope of the remand. Plaintiff seeks a remand for
 8   an award of benefits. (Reply at 4, 8.) Defendant argues that the Court should remand the
 9   instant case for further administrative proceedings to enable the Commissioner to
10   reevaluate the evidence of record. (Def. Br. at 7.)
11          When a claimant moves to remand for an award of benefits, as Plaintiff does here,
12   the claimant must meet the “credit-as-true” rule. The credit-as-true rule applies “only in
13   rare circumstances.” Treichler v. Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1100 (9th
14   Cir. 2014) (internal citations omitted). It applies when three elements are present. Id. at
15   1099–1102. First, the ALJ must have failed to provide legally sufficient reasons for
16   rejecting medical opinion evidence or claimant testimony. Id. at 1100. Second, the record
17   must be fully developed, there must be no outstanding issues that must be resolved before
18   a determination of disability can be made, and the Court must find that further
19   administrative proceedings would not be useful. Id. at 1101. Third, if the above elements
20   are met, the Court may “find[] the relevant testimony credible as a matter of law . . . and
21   then determine whether the record, taken as a whole, leaves ‘not the slightest uncertainty
22   as to the outcome of [the] proceeding.’” Id. (citations omitted).
23          Here, the Court found that the ALJ improperly discredited Plaintiff’s testimony, and
24   Defendant concedes that the ALJ failed to provide legally sufficient reasons for rejecting
25   Dr. Fechtel’s medical opinion; the first step of the credit-as-true rule is thereby satisfied.
26   The second and third steps of the credit-as-true rule, however, are not met. The Court finds
27   that additional proceedings would be useful to determine whether Plaintiff is disabled. And,
28   even if Plaintiff’s testimony is taken as credible, the Court further finds that “slight[]


                                                 -9-
     Case 2:19-cv-05522-MTL Document 23 Filed 11/19/20 Page 10 of 11



 1   uncertainty” remains as to the outcome of the disability determination. See Treichler, 775
 2   F.3d at 1101. The ALJ considered the reviewing medical consultants’ opinions at the initial
 3   and reconsideration level, which “reported [Plaintiff] is capable of working at a medium
 4   level of exertion,” and afforded those opinions “partial weight.” (R. at 27–28.) Additional
 5   proceedings are necessary for the ALJ to reconcile the reviewing medical consultants’
 6   opinions with Plaintiff’s subjective testimony and Dr. Fechtel’s medical opinion. See
 7   Treichler, 775 F.3d at 1098 (“[W]e leave it to the ALJ to determine credibility, resolve
 8   conflicts in the testimony, and resolve ambiguities in the record.”). Considering these
 9   circumstances, the Court will remand this matter to the ALJ for a new disability
10   determination.
11          D.     Onset of Disability
12          The only remaining issue is the alleged onset date of Plaintiff’s disability. Plaintiff
13   seeks to amend her disability onset date from December 31, 2014 to January 16, 2014. (Pl.
14   Br. at 3.) At the administrative hearing, the ALJ accepted Plaintiff’s request to amend the
15   onset date from February 1, 2008 to December 31, 2014. (Pl. Br. at 3; R. at 22.) Plaintiff’s
16   current request is premised on the ALJ’s consideration of medical records dating back to
17   January 2014. (R. at 27, 351–52.) Plaintiff argues that, because the ALJ reviewed those
18   records, the ALJ effectively considered Plaintiff’s disability since January 16, 2014. (Pl.
19   Br. at 2.) Plaintiff, however, does not provide the Court with any authority establishing that
20   this Court may amend her disability onset date when the Court remands an ALJ decision
21   for further administrative proceedings.
22          Defendant responds to Plaintiff’s argument in one footnote, noting that the caselaw
23   Plaintiff cited involves amending onset disability dates to subsequent dates, not antecedent
24   dates as Plaintiff seeks to do here. (Def. Br. at 2 n.1.) Defendant did not address Plaintiff’s
25   argument pertaining to the ALJ’s consideration of medical evidence that predates
26   December 31, 2014. Thus, the Court notes that Defendant has not adequately responded to
27   Plaintiff’s argument. See LRCiv 16.1(b) (“Defendant’s brief must . . . respond specifically
28   to each issue raised by Plaintiff . . . .”) (emphasis added).


                                                  - 10 -
     Case 2:19-cv-05522-MTL Document 23 Filed 11/19/20 Page 11 of 11



 1          That said, Social Security Ruling (“SSR”) 83-20 provides guidance regarding the
 2   onset date of disability.2 “In addition to determining that an individual is disabled, the
 3   decisionmaker must also establish the onset date of disability.” SSR 83-20, 1983 WL
 4   31249, *1 (Jan. 1, 1983). The Ruling further provides that “the date alleged by the
 5   individual should be used if it is consistent with all the evidence available.” Id. at *3. The
 6   Court notes that the proposed January 16, 2014 onset date is consistent with the medical
 7   evidence in this case. But, because this Court is remanding this matter for further
 8   proceedings and thereby is not the ultimate decisionmaker as to whether Plaintiff qualifies
 9   for an award of benefits, the Court declines to evaluate Plaintiff’s request to amend the
10   alleged onset date. See Shultes v. Colvin, 2014 WL 4723883, *4 (W.D. Wash. Sept. 23,
11   2014). On remand, the ALJ may address Plaintiff’s request. See Demello v. Colvin, 2013
12   WL 5274815, *2 (W.D. Wash. Sept. 18, 2013).
13   IV.    CONCLUSION
14          Accordingly,
15          IT IS ORDERED granting Defendant’s Motion to Remand (Doc. 21).
16          IT IS FURTHER ORDERED remanding this matter to the Social Security
17   Administration for further consideration consistent with this Order.
18          IT IS FINALLY ORDERED directing the Clerk to enter judgment accordingly
19   and close this case.
20          Dated this 19th day of November, 2020.
21
22
23
24
25
26   2
      According to governing regulations, SSRs “‘are binding on all components of the Social
     Security Administration’ and ‘represent precedent final opinions and orders and statements
27   of policy and interpretations’ of the [Social Security Administration].” Bray v. Comm’r of
     Soc. Sec. Admin., 554 F.3d 1219, 1224 (9th Cir. 2009) (quoting 20 C.F.R. § 402.35(b)(1)).
28   Although “SSRs do not carry the ‘force of law,’” if they are consistent with the Social
     Security Act and regulations, SSRs are entitled to “some deference.” Id.

                                                 - 11 -
